OPINIÓN DISIDENTE
DEL JUEZ ASOCIADO SB. WOLE
Éste es nn caso en que la corte! de distrito se negó en efecto a anular por certiorari una orden de la Corte Municipal de Caguas. Después de practicado nn embargo, la corte municipal permitió, mediante prestación de fianza, la liberación de los bienes embargados. No obstante, la corte municipal actuó sin dar al supuesto acreedor que embargó la oportu-nidad de ser oído. La Corte de Distrito de Humacao resolvió que la peticionaria tenía amplio remedio de apelación.
Nada encuentro en la ley qne requiera qne una corte municipal oiga al supuesto acreedor embargante como paso previo para admitir una fianza y levantar los bienes embar-gados. Sería la práctica mejor y más segura oír al acreedor, pero según indica el apelado en una moción para reconsi-derar, pueden existir casos en que sea imperativa la libera-ción inmediata de los bienes o en que la corte se convenza fuera de toda duda de que la fianza es suficiente. Si bien deben protegerse los intereses del acreedor embargante, sos-tengo que la corte municipal tiene discreción. Debe demos-trarse un abuso de esa discreción, o, en otras palabras, que *538el acreedor quedó en realidad sin garantía. No debe surgir presunción alguna contra la corte municipal.
La corte de distrito resolvió que el remedio de apelación era adecuado. Nadie podría saber mejor que un juez de distrito si el recurso de apelación es o no rápido en cada, caso particular. La apelante no me convenció en absoluto», de que bubo abuso de discreción. Si la actuación de la corte' municipal meramente quebrantó una regla de procedimiento,., sin causar daño alguno, seguramente que una apelación bas-taría. Debió haberse excluido la posibilidad de que no se infligió daño, al invocar un remedio extraordinario.